         Case 4:20-cv-05093-EFS     ECF No. 17     filed 12/16/20      PageID.2257 Page 1 of 36




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

2
                                                                    Dec 16, 2020
3                                                                        SEAN F. MCAVOY, CLERK



4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    YADIRA G.,1                                     No.   4:20-CV-5093-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Yadira G. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). She alleges the ALJ erred by 1) improperly determining Plaintiff’s severe

17   impairments, 2) failing to consider all applicable listings, 3) ignoring a medical

18   opinion, 4) discounting Plaintiff’s symptom reports, 5) improperly assessing

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 13-15.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05093-EFS      ECF No. 17   filed 12/16/20   PageID.2258 Page 2 of 36




1    Plaintiff’s residual functional capacity and therefore relying on an incomplete
2    hypothetical at step five, and 6) relying on incorrect job evidence at step-five. In
3    contrast, Defendant Commissioner of Social Security asks the Court to affirm the
4    ALJ’s decision finding Plaintiff not disabled. After reviewing the record and
5    relevant authority, the Court denies Plaintiff’s Motion for Summary Judgment,
6    ECF Nos. 13 & 14, and grants the Commissioner’s Motion for Summary Judgment,
7    ECF No. 15.
8                            I.    Five-Step Disability Determination
9             A five-step sequential evaluation process is used to determine whether an
10   adult claimant is disabled.3 Step one assesses whether the claimant is currently
11   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
12   gainful activity, benefits are denied.5
13            Step two assesses whether the claimant has a medically severe impairment,
14   or combination of impairments, which significantly limits the claimant’s physical
15   or mental ability to do basic work activities.6 If the claimant does not, benefits are
16   denied. 7
17

18
     3   20 C.F.R. § 416.920(a).
19
     4   Id. § 416.920(a)(4)(i).
20
     5   Id. § 416.920(b).
21
     6   20 C.F.R. § 416.920(a)(4)(ii).
22
     7   Id. § 416.920(c).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05093-EFS      ECF No. 17    filed 12/16/20   PageID.2259 Page 3 of 36




1               Step three compares the claimant’s impairments to several recognized by the
2    Commissioner to be so severe as to preclude substantial gainful activity.8 If an
3    impairment meets or equals one of the listed impairments, the claimant is
4    conclusively presumed to be disabled.9
5               Step four assesses whether an impairment prevents the claimant from
6    performing work she performed in the past by determining the claimant’s residual
7    functional capacity (RFC).10 If the claimant is able to perform prior work, benefits
8    are denied.11
9               Step five, the final step, assesses whether the claimant can perform other
10   substantial gainful work—work that exists in significant numbers in the national
11   economy—considering the claimant’s RFC, age, education, and work experience.12
12   If so, benefits are denied. If not, benefits are granted.13
13

14

15

16

17
     8   Id. § 416.920(a)(4)(iii).
18
     9   Id. § 416.920(d).
19
     10   Id. § 416.920(a)(4)(iv).
20
     11   Id.
21
     12   Id. § 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir. 1984).
22
     13   20 C.F.R. § 416.920(g).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05093-EFS          ECF No. 17     filed 12/16/20   PageID.2260 Page 4 of 36




1               The claimant has the initial burden of proof under steps one through four.14
2    At step five, the burden shifts to the Commissioner.15
3                            II.    Factual and Procedural Summary
4               Plaintiff filed a Title XVI application, alleging an amended disability onset
5    date of June 26, 2015.16 Her claim was denied initially and upon reconsideration.17
6    A video administrative hearing was held before Administrative Law Judge Stewart
7    Stallings.18
8               In denying Plaintiff’s disability claim, the ALJ made the following findings:
9
                      Step one: Plaintiff had not engaged in substantial gainful activity
10
                       since June 26, 2015, the alleged onset date;
11
                      Step two: Plaintiff had the following medically determinable severe
12
                       impairments: pulmonary embolism, asthma, overactive bladder with
13
                       pelvic pain, lumbar degenerative disk disease, cervical degenerative
14
                       disk disease, interstitial cystitis, depression, and anxiety;
15

16

17

18
     14   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     15   Id.
20
     16   AR 209-14.
21
     17   AR 125-33 & 139-49. Plaintiff’s prior disability claim was also denied. AR 71-89.
22
     18   AR 32-70.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:20-cv-05093-EFS         ECF No. 17    filed 12/16/20   PageID.2261 Page 5 of 36




1
                     Step three: Plaintiff did not have an impairment or combination of
2
                      impairments that met or medically equaled the severity of one of the
3
                      listed impairments;
4
                     RFC: Plaintiff had the RFC to perform sedentary work except:
5
                         she needs to be able to shift positions from sitting, standing,
                         or walking every 30 minutes for up to 5 minutes, while
6
                         remaining at her work station. She can occasionally climb
                         stairs and ramps, stoop, kneel, crouch, or crawl, and never
7
                         climb ropes, ladders, or scaffolds. She can frequently handle
                         and finger bilaterally. She should avoid all exposure to
8
                         extreme cold or heat, wetness, fumes, odors, dusts, gases,
                         poor ventilation in industrial settings, and hazards, like use
9
                         of dangerous or moving machinery and exposure to
                         unprotected heights. She can have brief, superficial
10
                         interaction with the public, and occasional interaction with
                         coworkers and supervisors.
11
                     Step four: Plaintiff had no past relevant work; and
12
                     Step five: considering Plaintiff’s RFC, age, education, and work
13
                      history, Plaintiff could perform work that existed in significant
14
                      numbers in the national economy, such as addresser, document
15
                      preparer, and final assembler.19
16
             When assessing the medical-opinion evidence, the ALJ gave little weight to
17
     the nonexamining opinions of John Gilbert, Ph.D., Lisa Hacker, M.D., and
18
     Guillermo Rubio, M.D, because the ALJ found Plaintiff was more limited than
19

20

21

22
     19   AR 12-31.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2262 Page 6 of 36




1    those physicians opined.20 The ALJ also found that Plaintiff’s medically
2    determinable impairments could reasonably be expected to cause some of the
3    alleged symptoms, but that her statements concerning the intensity, persistence,
4    and limiting effects of those symptoms were not entirely consistent with the
5    medical evidence and other evidence in the record.21
6             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
7    which denied review.22 Plaintiff timely appealed to this Court.
8                                  III.   Standard of Review
9             A district court’s review of the Commissioner’s final decision is limited.23 The
10   Commissioner’s decision is set aside “only if it is not supported by substantial
11   evidence or is based on legal error.”24 Substantial evidence is “more than a mere
12   scintilla but less than a preponderance; it is such relevant evidence as a reasonable
13   mind might accept as adequate to support a conclusion.”25 Moreover, because it is
14   the role of the ALJ and not the Court to weigh conflicting evidence, the Court
15

16

17
     20   AR 23.
18
     21   AR 21-23.
19
     22   AR 1-6.
20
     23   42 U.S.C. § 405(g).
21
     24   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
22
     25   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2263 Page 7 of 36




1    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
2    from the record.”26 The Court considers the entire record as a whole.27
3             Further, the Court may not reverse an ALJ decision due to a harmless
4    error.28 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
5    nondisability determination.”29 The party appealing the ALJ’s decision generally
6    bears the burden of establishing harm.30
7                                         IV.    Analysis
8    A.       Step Two: Plaintiff fails to establish consequential error.
9             Plaintiff contends the ALJ erred at step two by failing to identify her
10   seronegative rheumatoid arthritis (RA), cardiac impairments, and cervicogenic
11   headaches as severe impairments.
12

13
     26   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
14
     27   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
15
     consider the entire record as whole, weighing both the evidence that supports and
16
     the evidence that detracts from the Commissioner's conclusion,” not simply the
17
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
18
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
19
     evidence was not considered[.]”).
20
     28   Molina, 674 F.3d at 1111.
21
     29   Id. at 1115 (quotation and citation omitted).
22
     30   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05093-EFS        ECF No. 17   filed 12/16/20   PageID.2264 Page 8 of 36




1             At step two, the ALJ must determine whether the claimant suffers from a
2    “severe” impairment, i.e., one that significantly limits her physical or mental
3    ability to do basic work activities.31 A medically determinable impairment is not
4    severe if the “medical evidence establishes only a slight abnormality or a
5    combination of slight abnormalities which would have no more than a minimal
6    effect on an individual’s ability to work.”32 Step two is “a de minimus screening
7    device [used] to dispose of groundless claims.”33 And “[g]reat care should be
8    exercised in applying the not severe impairment concept.”34
9             Here, the ALJ found Plaintiff had several severe impairments: pulmonary
10   embolism, asthma, overactive bladder with pelvic pain, lumbar degenerative disk
11   disease, cervical degenerative disk disease, interstitial cystitis, depression, and
12   anxiety.35 Yet, the ALJ also found that there was no clear diagnosis of seronegative
13   RA and thus, the ALJ found that seronegative RA was not a medically
14   determinable impairment.
15

16

17

18
     31   20 C.F.R. § 416.920(c).
19
     32   SSR 85-28 at *3.
20
     33   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
21
     34   SSR 85-28.
22
     35   AR 19.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2265 Page 9 of 36




1               1.    Seronegative RA
2               The ALJ found, “[s]eronegative rheumatoid arthritis was alleged by the
3    claimant, but there was no clear diagnosis and all her tests were negative. [AR
4    1251-53]. In January and November 2018, her ANA was negative. [AR 1804]. Thus,
5    this was not shown to be a medically determinable impairment.”36 Plaintiff argues
6    that Dr. Kwanghoon Han formally diagnosed seronegative RA accompanied by
7    Raynaud’s phenomenon in November 2018 and thus the ALJ erred in failing to
8    assess seronegative RA as a medically determinable impairment, especially
9    because the RFC only limited Plaintiff to frequent handling and fingering, rather
10   than occasional handling and fingering. The Commissioner argues that it was
11   unclear whether Dr. Han diagnosed seronegative RA and regardless any step-two
12   error was harmless.
13              The ALJ’s finding was erroneous. In February 2018, Dr. Han stated he was
14   considering whether Plaintiff’s observed tenderness in her right knee, both ankles,
15   and right metacarpophalangeal joint 1 (MCP 1) was “related to inflammatory
16   arthritis such as seronegative rheumatoid arthritis or Sjogren’s syndrome,” and so
17   ordered more lab tests and x-rays.37 Dr. Han “assessed,” or diagnosed, Plaintiff
18

19

20

21
     36   Id.
22
     37   AR 1275-80.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:20-cv-05093-EFS       ECF No. 17    filed 12/16/20   PageID.2266 Page 10 of 36




1    with polyarticular arthritis.38 Then in November 2018, Plaintiff returned to Dr.
2    Han.39 Dr. Han observed tenderness in the left knee, the right MCP 1-5 and
3    proximal interphalangeal (PIP) 2 and 3, and left MCP 2 and 3 and PIP 2 and 3, and
4    swelling in the left MCP 2 and 3.40 Dr. Han diagnosed Plaintiff with seronegative
5    rheumatoid arthritis, i.e., “rheumatoid arthritis of multiple sites with negative
6    rheumatoid factor.”41 Accordingly, the ALJ erred at step two.
7             But the ALJ’s error was harmless.42 A mere diagnosis does not equate to a
8    particular functional limitation.43 Even though there was no medical opinion
9

10
     38   The Commissioner also argues that Dr. Han was referring to only a suspected
11
     history of seronegative RA. This argument is unsupported as Dr. Han used “H/O”
12
     (history of) when referring to conditions that he was not diagnosing but for which
13
     Plaintiff had a history of, such as pulmonary embolism. AR 1279.
14
     39   AR 1250-55.
15
     40   AR 1253.
16
     41   AR 1250 & 1255.
17
     42   See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (finding the
18
     RFC captured the medically supported restrictions)]; Stout v. Comm’r of Soc. Sec.
19
     Admin., 454 F.3d 1050, 1055 (9th Cir. 2006).
20
     43   See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164-65 (9th Cir.
21
     2008) (finding no step-two error because the medical record did not establish work-
22
     related limitations); Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2267 Page 11 of 36




1    limiting Plaintiff’s handling and fingering, the RFC restricted Plaintiff to frequent
2    bilateral handling and fingering. Plaintiff argues the RFC should have instead
3    limited her to occasional bilateral handling and fingering because she testified that
4    she drops items and has difficulty gripping items and using a computer or phone.
5    However, the ALJ discounted her symptom reports because, inter alia, a treatment
6    provider in January 2018 found that Plaintiff could engage in light or sedentary
7    work, Plaintiff improperly sought emergency cause for nonemergent conditions,
8    and because her reported symptoms were inconsistent with the objective medical
9    evidence.44 The ALJ noted that examination results indicated that Plaintiff had full
10   strength, movement, and grossly intact sensation in her upper extremities.45
11   Accordingly, any error in failing to identify seronegative RA as a severe
12

13

14
     44   AR 23 (citing AR 343 (noting that Plaintiff stated she ran a nonprofit, no
15
     complaint about difficulty with her hands, and no observed swelling or tenderness
16
     in hands), AR 717 (reporting that Plaintiff sews and crochets items for sale,
17
     including headbands, barrettes, and scarves, and sets up and takes down event
18
     display booths), AR 1313 (noting that Plaintiff works for a nonprofit), and AR 1326
19
     (discussing that Plaintiff planned a community event)) & AR 22 (citing AR 1378
20
     (“Restricted in physically strenuous activity but ambulatory and able to carry out
21
     work of a light or sedentary nature, e.g., light house work, office work.”)).
22
     45   AR 21 (citing, e.g., AR 1674, 1980, 582, & 588).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:20-cv-05093-EFS       ECF No. 17    filed 12/16/20   PageID.2268 Page 12 of 36




1    impairment is harmless as a frequent-manipulation limitation was included in the
2    RFC.
3
             2.       Cardiac Impairments
4
             Plaintiff argues the ALJ erred by failing to find that Plaintiff had any
5
     cardiac impairment beyond pulmonary embolism, as the record indicated low blood
6
     pressure, persistent bradycardia arrhythmia, a thickened right ventricle,
7
     pericardial effusion, lightheadedness, and dizziness. Plaintiff accurately highlights
8
     the ALJ did not mention cardiac impairments (other than pulmonary embolism) in
9
     his step-two analysis. However, the ALJ discussed medical evidence related to
10
     Plaintiff’s heart in his RFC analysis, finding that the imaging and testing reflected
11
     normal functioning.46
12
             Based on a review of the discussed medical evidence and the record as a
13
     whole, Plaintiff fails to establish the ALJ erred by not identifying another cardiac
14
     impairment—beyond pulmonary embolism—as a severe impairment. In March
15
     2017, Dr. Korimerla noted:
16
             36 yr old female with multiple falls- by history they do[] not appear to
             be real syncopal events. However extensive work up so far does not
17
             reveal any cardiac pathology. She may be having a component of
             POTS [(postural tachycardia syndrome)] and some of her symptoms
18
             could be related to anxiety/depression.47
19

20

21
     46   AR 22.
22
     47   AR 1569.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:20-cv-05093-EFS      ECF No. 17      filed 12/16/20   PageID.2269 Page 13 of 36




1    Dr. Korimerla continued to treat Plaintiff. In March and July 2018, even though
2    Dr. Korimerla heard a positive systolic murmur, he still was unsure whether the
3    pathology was cardiac and awaited the results from the cardiopulmonary tests
4    performed by Dr. Cayetano.48 Dr. Cayetano’s March 2018 examination revealed
5    that Plaintiff’s oxygen saturation was 99% on ambient air and that she had
6    kyphoscoliosis.49 After reviewing testing results, including a ventilation-perfusion
7    (VQ) scan, a chest CT, and an Echo, Dr. Cayetano diagnosed Plaintiff with
8    recurrent pulmonary embolism, dyspnea, mild persistent asthma, chronic
9    nonseasonal allergic rhinitis, and inflammatory rhinitis—these diagnoses were
10   made notwithstanding that Dr. Cayetano was aware that the Echo revealed a
11   moderately enlarged right ventricle and Plaintiff reported dizziness,
12   lightheadedness, and shortness of breath.50 Dr. Cayetano recommended a dynamic
13   test to determine if there was any pulmonary vascular issues and additional cardio
14   pulmonary testing at the University of Washington (UW).51 There are no UW
15   medical records related to this recommended cardiopulmonary testing in this
16   record.52 Moreover, Plaintiff’s cardiac monitoring device, which was implanted for
17

18
     48   AR 1967-72, 2006-10, & 2067-72.
19
     49   AR 1964-65.
20
     50   AR 1271, 1899-1900, 1955-56, & 1958.
21
     51   AR 1271.
22
     52   AR 35.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:20-cv-05093-EFS      ECF No. 17     filed 12/16/20   PageID.2270 Page 14 of 36




1    almost a year, did not detect any significant arrhythmias.53 Plaintiff argues that
2    the cardiac monitoring device reflected that she engaged in less than 6 “patient
3    activity hours” per day, is consistent with her testimony that she is unable to
4    engage in full-time work.54 However, Plaintiff did not provide any evidence to
5    support her argument in this regard, such as what level of activity constitutes a
6    “patient activity hour,” i.e., did this require activity above a certain heart rate
7    and/or a heart rate above a sedentary heart rate? Accordingly, Plaintiff fails to
8    establish that the ALJ’s sedentary work RFC is inconsistent with the recorded
9    “patient activity hours.” In addition, considering Dr. Korimerla’s and Dr.
10   Cayetanos’s findings, Plaintiff fails to establish that the sinus bradycardia and rare
11   isolated premature atrial contractions (PACs) were the result of severe cardiac
12   impairments. On this record, the ALJ’s decision to not find a cardiac impairment
13   (beyond pulmonary embolism) as a severe impairment is rational and supported by
14   substantial evidence. Resultantly, the ALJ did not error by not considering
15   whether Plaintiff met Listing 4.05, which requires recurrent arrhythmias
16   documented by electrocardiography occurring coincident with syncope or near-
17   syncope.
18

19

20

21
     53   AR 1740-48.
22
     54   AR 1742 & 1747.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:20-cv-05093-EFS       ECF No. 17    filed 12/16/20   PageID.2271 Page 15 of 36




1            3.       Cervicogenic Headaches
2            Plaintiff argues the ALJ failed to find Plaintiff’s cervicogenic headaches as a
3    severe impairment and resultantly failed to find that Plaintiff’s headaches were
4    work preclusive, either when considered under Listing 11.02B or as part of the
5    RFC. The ALJ found that Plaintiff’s lumbar and cervical degenerative disc diseases
6    were severe impairments and noted that Plaintiff alleged to have migraines 4-5
7    times per month.55 But the ALJ did not find that Plaintiff had a severe impairment
8    related to headaches, or namely cervicogenic headaches. Plaintiff did not cite any
9    record wherein Plaintiff was diagnosed with a cervicogenic headache. Further, as is
10   explained below, the ALJ’s decision to discount Plaintiff’s symptom reports was
11   supported by substantial evidence. To the extent Plaintiff argues the ALJ erred by
12   failing to consider cervicogenic headaches as a severe impairment, Plaintiff fails to
13   establish error in this regard.
14
             4.       Harmless Error
15
             Any step two error was harmless. The ALJ resolved step two in Plaintiff’s
16
     favor by finding several severe impairments, including lumbar and cervical
17
     degenerative disk disease, and crafted an RFC that limited Plaintiff to sedentary
18
     work that allowed Plaintiff to rotate positions along with frequent bilateral
19

20

21

22
     55   AR 19-21.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
     Case 4:20-cv-05093-EFS        ECF No. 17      filed 12/16/20   PageID.2272 Page 16 of 36




1    handling and fingering, environmental restrictions, brief, superficial interaction
2    with the public, and occasional interaction with coworkers and supervisors.56
3    B.       Step Three: Plaintiff fails to establish error.
4             Plaintiff argues the ALJ erred by not considering her cervicogenic headaches
5    when assessing whether Plaintiff satisfied Listing 11.02.57
6             While Listing 11.02 addresses seizures, it is the most closely analogous
7    listing for migraines.58 Listing 11.02 requires that a migraine headache be
8    “documented by detailed description of a typical [migraine headache], including all
9    associated phenomena.”59 To be of equal severity and duration, Listing 11.02B
10   requires the migraines occur at least once a week for at least three consecutive
11   months, despite compliance with treatment. Listing 11.02D requires the migraines
12   occur at least once every two weeks for at least three consecutive months, despite
13

14

15
     56   AR 19-20; see Stout, 454 F.3d at 1055.
16
     57   Plaintiff also argues that the ALJ erred by not considering whether Plaintiff met
17
     Listing 4.05, which requires recurrent arrhythmias documented by
18
     electrocardiography occurring coincident with syncope or near-syncope. As
19
     discussed above, there was no error in this regard as Plaintiff failed to establish
20
     that the medical record supports a Listing 4.05 finding.
21
     58   HALLEX DI 24505.015(B)(7)(B) (example 2).
22
     59   20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
     Case 4:20-cv-05093-EFS        ECF No. 17   filed 12/16/20   PageID.2273 Page 17 of 36




1    adherence to prescribed treatment, and the claimant must have a marked
2    limitation in physical functioning or one of the four areas of mental functioning.
3             Here, the ALJ did not discuss Listing 11.02 nor Plaintiff’s headaches in the
4    step-three analysis. Yet, an ALJ is not required to discuss every listing and explain
5    “why a claimant fails to satisfy every different section of the listing,” so long as the
6    ALJ’s “‘evaluation of the evidence’ is an adequate statement of the ‘foundations on
7    which the ultimate factual conclusions are based.’”60 Here, Plaintiff reported
8    recurring, disabling headaches. The ALJ though found Plaintiff’s statements
9    concerning the intensity, persistence, and limiting effects of her symptoms were
10   not entirely consistent with the medical evidence and other evidence of record. As
11   is discussed below, the ALJ’s discounting of Plaintiff’s symptom reports is
12   supported by substantial evidence. While the ALJ did not give reasons for
13   discounting the intensity, persistence, and limiting effects of Plaintiff’s headaches
14   specifically, the ALJ discussed Plaintiff’s physical conditions, which reportedly
15   contributed to Plaintiff’s headaches, and found that the objective medical evidence
16   did not fully support Plaintiff’s symptom reports related to her lumbar and cervical
17   degenerative disk disease. And as the ALJ noted, the treatment notes indicated
18   that Plaintiff was neurologically intact. The medical evidence also indicates that
19

20

21

22
     60   Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
     Case 4:20-cv-05093-EFS        ECF No. 17   filed 12/16/20   PageID.2274 Page 18 of 36




1    Plaintiff’s headaches were not as frequent, severe, or long-lasting as she reported.61
2    Moreover, the ALJ discounted Plaintiff’s credibility because she continued to
3    present to the emergency room for non-urgent conditions and her symptoms were
4    inconsistent with a treating provider’s assessment that she was able to carry out
5    work of a light or sedentary nature. The ALJ also found that Plaintiff was only
6    mildly or moderately limited in her four areas of mental functioning. On this
7

8

9
     61   AR 1997 (noting that Plaintiff reported that she had not had a migraine for six
10
     months). Although the ALJ did not expressly discuss that the reported cause of
11
     Plaintiff’s headaches varied, the ALJ did discount Plaintiff’s credibility in general.
12
     See Smolen, 80 F.3d at 1284 (The ALJ may consider “ordinary techniques of
13
     credibility evaluation,” such as reputation for lying, prior inconsistent statements
14
     concerning symptoms, and other testimony that “appears less than candid.”). As to
15
     her headaches, in January 2016, she reported that she had a “migraine attack as
16
     she had not eaten the entire day,” and in March 2016, following a fall, she was
17
     treated for chronic neck pain and a reported daily headache related to that neck
18
     pain. AR 412 & 570-72. Although it was noted that Plaintiff appeared
19
     uncomfortable when being treated for neck pain in March 2016, a notation that
20
     Plaintiff appeared uncomfortable or in pain due to a migraine was rare in this
21
     record—a record that spans five years and averages more than three medical visits
22
     per month.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2275 Page 19 of 36




1    record, the ALJ’s decision not to discuss whether Listing 11.02 was satisfied is a
2    rational decision supported by substantial evidence.
3    C.       Medical Opinion: Plaintiff fails to establish error.
4             Plaintiff challenges the ALJ’s failure to discuss the letter written by her
5    treating provider Maria Ello, M.D., which stated:62
6

7

8

9    The Court finds no error in the ALJ’s decision not to discuss Dr. Ello’s letter. 63

10   This letter is not sufficiently detailed nor supported by treatment notes to be

11   considered a medical opinion as to Plaintiff’s physical or mental restrictions.

12            “Medical opinions are statements from acceptable medical sources that

13   reflect judgments about the nature and severity of [the claimant’s] impairments,

14   including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant]

15   can still do despite impairment(s), and [the claimant’s] physical or mental

16   restrictions.”64 An ALJ is not required to provide reasons for rejecting statements

17

18   62   AR 1206. (Edited to omit Plaintiff's full name).
19   63   Compare Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (“Where an ALJ
20
     does not explicitly reject a medical opinion or set forth specific, legitimate reasons
21
     for crediting one medical opinion over another, he errs.”).
22   64   20 C.F.R. § 416.927(a)(1).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2276 Page 20 of 36




1    within medical records when those records do not reflect physical or mental
2    limitations or otherwise provide information about the ability to work.65 Here, Dr.
3    Ello’s letter neither identified nor explained Plaintiff’s symptoms, diagnosis,
4    prognosis, or her physical or mental restrictions. Simply because one needs 24-hour
5    care does not correlate to a work preclusion, as there are several ways to provide
6    24-hour care while one works. For example, a diabetes insulin pump or pacemaker,
7    or the LINQ device that Plaintiff had installed for almost a year, may constitute
8    24-hour care but they generally still allow for an individual to work. Moreover, Dr.
9    Ello’s treatment records do not convert this generic broad letter into a medical
10

11
     65   See Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 651 n.3 (6th Cir. 2009) (noting
12
     that the physician’s questionnaire responses only addressed the general
13
     relationship between the claimant’s condition and potential symptoms and did not
14
     address the specific extent of claimant’s functional limitations); see also Turner v.
15
     Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (deciding that because the
16
     physician’s report did not assign any specific limitations or opinions regarding the
17
     claimant’s ability to work, “the ALJ did not need to provide ‘clear and convincing
18
     reasons’ for rejecting [the] report because the ALJ did not reject any of [the
19
     report’s] conclusions”); Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 601
20
     (9th Cir. 1999) (An ALJ may reject an opinion that does “not show how [a
21
     claimant’s] symptoms translate into specific functional deficits which preclude
22
     work activity.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2277 Page 21 of 36




1    opinion. The imaging reviewed by Dr. Ello indicated either normal results or mild
2    conditions and Dr. Ello routinely observed Plaintiff in generally good health.66
3    There is nothing in Dr. Ello’s treatment records that reflect Plaintiff’s diagnosed
4    impairments were so severe that Plaintiff was unable to perform full-time work.
5    There was no error by the ALJ in not discussing Dr. Ello’s letter.
6             Moreover, even if Dr. Ello’s letter is construed as a medical opinion that
7    Plaintiff was unable to sustain full-time work, there is no harm resulting from the
8    ALJ’s failure to discuss this “opinion,” which conflicts with the opinions of the non-
9

10

11

12

13
     66   See, e.g., AR 1382-83 (not in distress, very slight rhonchi and wheeze so advised
14
     shortness of breath is asthma, and no edema); AR 1390-91 (not in distress, some
15
     occasional wheeze noted, no murmurs appreciated, no edema but with upper back
16
     pain); AR 1396-97 (not in distress, chest was clear to auscultations, no murmurs
17
     appreciated, right left lower quadrant abdominal pain, no edema noted, but a
18
     positive straight leg raise); AR 1410-11 (not in distress but with an intact slight
19
     bump on her forehead and related neck pain and migraines due to a recent fall,
20
     chest was clear to auscultations and no murmurs appreciated); & AR 1430-32 (not
21
     in distress, chest was clear to auscultations, no murmurs appreciated, grossly
22
     normal epigastric pain, and no edema).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2278 Page 22 of 36




1    examining medical sources, as it is vague, unexplained, and unsupported by Dr.
2    Ello’s largely unremarkable medical records.67
3    D.       Plaintiff’s Symptom Reports: Plaintiff fails to establish
4             consequential error.
5             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
6    symptom reports. When examining a claimant’s symptom reports, the ALJ must
7    make a two-step inquiry. “First, the ALJ must determine whether there is objective
8    medical evidence of an underlying impairment which could reasonably be expected
9    to produce the pain or other symptoms alleged.”68 Second, “[i]f the claimant meets
10   the first test and there is no evidence of malingering, the ALJ can only reject the
11   claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
12   clear and convincing reasons’ for the rejection.”69 “This requires the ALJ to
13   ‘specifically identify the testimony [from a claimant] she or he finds not to be
14

15
     67   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009)
16
     (recognizing that a medical opinion may be rejected if it is conclusory or
17
     inadequately supported); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
18
     1195 (9th Cir. 2004) (discussing that treatment notes are to be considered along
19
     with opinion).
20
     68   Molina, 674 F.3d at 1112.
21
     69   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
22
     F.3d at 1036).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
     Case 4:20-cv-05093-EFS         ECF No. 17    filed 12/16/20   PageID.2279 Page 23 of 36




1    credible and . . . explain what evidence undermines that testimony” and not merely
2    rely on “high-level reasons” unsupported by a discussion of the evidence in conflict
3    with the claimant’s reported symptoms.70
4               Here, the ALJ found Plaintiff’s statements concerning the intensity,
5    persistence, and limiting effects of her symptoms inconsistent with the largely
6    unremarkable objective medical evidence, improvement with treatment, the
7    medical recommendation that Plaintiff stop using the emergency department for
8    non-emergency medical care, minimal mental health treatment, and Plaintiff’s
9    activities.71
10              First, as to the ALJ’s finding that Plaintiff’s symptom reports were
11   inconsistent with the objective medical evidence, symptom reports cannot be solely
12   discounted on the grounds that they were not fully corroborated by the objective
13   medical evidence.72 However, objective medical evidence is a relevant factor in
14   considering the severity of the reported symptoms.73 “Objective medical evidence”
15   means signs, laboratory findings, or both.74 In turn, “signs” is defined as:
16

17
     70   Lambert v. Saul, No. 19-17102, 2020 WL 6735633 (9th Cir. Nov. 17, 2020) (citing
18
     Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102) (9th Cir. 2014).
19
     71   AR 21-23.
20
     72   See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
21
     73   Id.
22
     74   20 C.F.R. § 416.902(k).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2280 Page 24 of 36




1             one or more anatomical, physiological, or psychological abnormalities
              that can be observed, apart from [the claimant’s] statements
2             (symptoms). Signs must be shown by medically clinical diagnostic
              techniques. Psychiatric signs are medically demonstrable phenomena
3             that indicate specific psychological abnormalities, e.g., abnormalities
              of behavior, mood, thought, memory, orientation, development, or
4             perception, and must also be shown by observable facts that can be
              medically described and evaluated.75
5
     Evidence obtained from the “application of a medically acceptable clinical
6
     diagnostic technique, such as evidence of reduced joint motion, muscle spasm,
7
     sensory deficits, or motor disruption” is considered objective medical evidence.76
8
     Here, the ALJ’s finding that the objective medical evidence was inconsistent with
9
     Plaintiff’s reports of disabling physical and mental impairments is supported by
10
     substantial evidence. As the ALJ noted, the imaging, including cervical MRI and a
11
     lumbar MRI, were largely unremarkable.77 Moreover, the physical examinations
12

13

14
     75   Id. § 416.902(l).
15
     76   3 Soc. Sec. Law & Prac. § 36:26, Consideration of objective medical evidence
16
     (2019).
17
     77   AR 21 (citing AR 414-15 (No spinal canal stenosis, evidence of nerve root
18
     compromise, or cervical spinal cord signal abnormality; multilevel degenerative
19
     disc disease, face arthropathy; normal unenhanced brain MRI; mild acute
20
     pulmonary embolism in the left lower lobe; small left lower lobe lung nodule
21
     measuring 4 mm; negative right leg for deep venous thrombosis; no evidence of left
22
     upper extremity deep vein thrombosis; essentially normal [Echo cardiac] study and
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
     Case 4:20-cv-05093-EFS       ECF No. 17    filed 12/16/20   PageID.2281 Page 25 of 36




1    were routinely unremarkable except for some tenderness, discomfort, and sporadic
2    murmurs.78 The ALJ also highlighted that Plaintiff’s treating provider determined
3    that Plaintiff was “ambulatory and able to carry out work of a light or sedentary
4    nature, e.g., light house work, office work.”79 Plaintiff argues that it is unclear
5

6
     pulmonary artery systolic pressure could not be assessed due to absence of
7
     adequate TR jet); & AR 1872 (“Small posterior annular fissure demonstrated at L5-
8
     S1. There is mild diffuse disc bulge at this level, without significant spinal canal or
9
     neural foraminal stenosis”; mild diffuse disc bulge at L4-L5; and probable left
10
     adnexal cyst).
11
     78   AR 21-22 (citing, e.g., AR 1674 (Plaintiff may have some tenderness or swelling
12
     in her joints or back, she retained a normal gait, full strength throughout her
13
     bilateral upper and lower extremities, negative straight leg raises, negative
14
     Spurling, negative Hoffmann, and negative Durkan), AR 1980 (normal gait and
15
     musculoskeletal movement full and free from obvious pain, although bruising in
16
     right calf with tenderness), AR 582-83 (no abnormal observations for heart, lungs,
17
     abdomen, musculoskeletal, although scoliosis in back and some edema noted in
18
     extremities, AR 587-88 (no abnormal observations or findings other than congested
19
     turbinates), AR 1269 (no abnormal objective findings other than kyphoscoliosis and
20
     a moderately loud systolic murmur along the right parasternal border); & AR 1364
21
     (no abnormal observations)).
22
     79   AR 1378.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
     Case 4:20-cv-05093-EFS       ECF No. 17   filed 12/16/20   PageID.2282 Page 26 of 36




1    whether this note reflected the provider’s opinion or whether it was simply a
2    generic rating system. This was the only medical record that was authorized by Dr.
3    Fora or one that included a “performance status” entry. Regardless of whether this
4    was default language for a selected performance status, this is the language
5    contained in Dr. Fora’s treatment note and this performance status is consistent
6    with the largely unremarkable observations and findings. Accordingly, the ALJ’s
7    finding that Plaintiff’s reported disabling physical symptoms were inconsistent
8    with the objective medical evidence is supported by substantial evidence. Moreover,
9    as is discussed below, the ALJ’s finding that Plaintiff’s reported mental health
10   symptoms were inconsistent with the objective medical evidence is supported by
11   substantial evidence.
12            Second, the ALJ’s finding that Plaintiff’s reported bladder symptoms were
13   inconsistent with her improvement with treatment is rational and supported by
14   substantial evidence.80 The treatment notes reflect that Plaintiff’s urinary
15   incontinence improved after Botox injections in January and November 2016.81
16   Plaintiff argues that her bladder symptoms continued, but she presented no
17   evidence that she sought subsequent Botox injections or other treatment for her
18   urinary-urgency symptoms.82 Plaintiff submits that she continued to have bacteria
19

20
     80   See Morgan, 169 F.3d at 599-600 (considering evidence of improvement).
21
     81   AR 406 & 1520.
22
     82   See, e.g., AR 1520.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 26
     Case 4:20-cv-05093-EFS       ECF No. 17    filed 12/16/20   PageID.2283 Page 27 of 36




1    and blood in her urine samples. Yet the medical evidence does not clearly indicate
2    that the bacteria in her urine was related to her overactive bladder or interstitial
3    cystitis. And the amount of blood present in the urine samples was “small.”83 There
4    is no medical opinion indicating that there was a need to accommodate these
5    impairments with non-permitted work breaks. Plaintiff also argues that it was
6    internally inconsistent for the ALJ to find the bladder disorders as severe but then
7    not include any limitations in the RFC for the bladder disorders. This argument
8    fails to reflect that the vocational expert testified that the three identified jobs
9    allowed ready access to a bathroom during permitted breaks and that a worker is
10   generally permitted to be unproductive up to 20 percent of the workweek (thereby
11   allowing Plaintiff to use the bathroom outside of “normal” work breaks).84 The
12   ALJ’s finding that Plaintiff had severe bladder conditions that improved with
13   treatment and thus allowed her to work the three identified jobs is a clear and
14   convincing reason, supported by substantial evidence, to discount Plaintiff’s more
15   limiting bladder symptoms.
16            Third, the ALJ found Plaintiff’s reported severe physical symptoms
17   inconsistent with the counseling she received from a provider as to the proper use
18   of emergency care.85 The cited medical record states in part:
19

20
     83   AR 1640, 1822, 1837, & 1844.
21
     84   AR 67.
22
     85   AR 22.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 27
     Case 4:20-cv-05093-EFS         ECF No. 17    filed 12/16/20   PageID.2284 Page 28 of 36




1
                     “I received notification patient has been to the hospital 11 times this
2
                      year”;
3
                     All of the hospital records we were able to find were printed and
4
                      reviewed with the patient in detail during today’s visit”; and
5
                     “30 minutes of face to face counseling provided on when to go to the
6
                      [emergency department] or use [urgent care], signs and symptoms of
7
                      clotting and likelihood of having a clot while on Xarelto, reassurance
8
                      provided all records from various [emergency department’s] were
9
                      reviewed and were normal other than the UTI which is currently
10
                      being treated, patient expressed understanding.”86
11
     Given the fairly unremarkable objective findings in the record and this detailed
12
     notation about Plaintiff’s unnecessary use of the emergency department on several
13
     occasions, the ALJ reasonably found Plaintiff’s reported disabling physical
14
     symptoms not credible.87 This was a clear and convincing reason to discount
15
     Plaintiff’s reported physical symptoms.
16

17
     86   AR 1353-54.
18
     87   See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (finding that the
19
     tendency to exaggerate symptoms is a permissible reason to discount a claimant’s
20
     reported symptoms); Molina, 674 F.3d at 1111 (recognizing that the ALJ is
21
     permitted to weigh conflicting evidence and the court upholds the ALJs’ findings
22
     that are supported by inferences reasonably drawn from the record).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 28
     Case 4:20-cv-05093-EFS        ECF No. 17   filed 12/16/20   PageID.2285 Page 29 of 36




1             Fourth, the ALJ’s finding that Plaintiff’s reported mental health symptoms
2    were inconsistent with her minimal mental-health treatment and her generally
3    “normal” mental status examinations is rational and supported by substantial
4    evidence. Unexplained or inadequately explained reasons for failing to seek
5    medical treatment may cast doubt on a claimant's subjective complaints.88 Here,
6    although it was recommended that Plaintiff engage in counseling, she did not show
7    up for three counseling sessions but she did attend 1) a medication management
8    appointment at which she had restricted affect and mood with fair insight and
9    judgment and 2) a counseling session at which her affect and mood were broad and
10   her thought process clear, logical, and organized.89 Plaintiff argues that her lack of
11   participation in counseling was not a valid reason to discount her reported mental
12   health symptoms as her lack of mental health treatment was in part due to her
13   mental health conditions. But Plaintiff presented no evidence to support this
14   argument, i.e., there was no evidence that her anxiety or depression was so severe
15   as to prevent her from remembering and attending medical appointments. In fact,
16   the medical records reveal that Plaintiff was able to attend physical medical
17   appointments on a regular basis. That Plaintiff’s mental status was generally
18   noted as normal during the five years covered by the medical records and that she
19   received minimal mental health treatment were clear and convincing reasons
20

21
     88   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
22
     89   AR 1316-24.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 29
     Case 4:20-cv-05093-EFS        ECF No. 17     filed 12/16/20   PageID.2286 Page 30 of 36




1    supported by substantial evidence to discount her more limiting mental health
2    symptoms.90
3             Fifth, the ALJ discounted Plaintiff’s complaints of disabling symptoms
4    because they were inconsistent with Plaintiff’s activities.91 If a claimant can spend
5    a substantial part of the day engaged in pursuits involving the performance of
6    exertional or non-exertional functions, the ALJ may find these activities
7    inconsistent with the reported disabling symptoms.92 The ALJ highlighted that
8    Plaintiff ran a non-profit organization for which she did crafts and organized
9    events, she traveled to California and Seattle for events and vacations, and she was
10   a stay-at-home mother of three special needs children, an activity that required
11   “many of the same skills as full-time work, such as concentration, stamina, time
12   management, social skills, and mental acuity.”93 As Plaintiff highlights, she had
13   significant help with child care and related housework: caregivers helped about 143
14   hours a month.94 Nonetheless, as is reflected in the investigation report cited by
15   the ALJ, Plaintiff remained active during the time the caregivers were at her
16

17

18
     90   AR 22 (citing, e.g., AR 392, 396, 401, 430, 455, 495, 549, 582, 739, & 753).
19
     91   AR 22.
20
     92   Molina, 674 F.3d at 1113.
21
     93   AR 23.
22
     94   AR 720 & 1050.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 30
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2287 Page 31 of 36




1    house.95 Moreover, even if the ALJ erred by finding Plaintiff’s activities
2    inconsistent with her disabling symptom reports, the ALJ articulated other
3    supported grounds for discounting Plaintiff’s reported physical and mental
4    symptoms.96 Accordingly, any error in this regard is harmless.
5             In summary, Plaintiff fails to establish the ALJ erred by discounting her
6    symptom reports.
7    E.       RFC: Plaintiff fails to establish error.
8             Plaintiff argues the ALJ failed to properly assess the limitations from her
9    overactive bladder, interstitial cystitis, headaches, cardiac impairment(s), and
10   seronegative RA into the RFC. “[T]he ALJ is responsible for translating and
11   incorporating clinical findings into a succinct RFC.”97
12
              1.    Overactive Bladder and Interstitial Cystitis
13
              Plaintiff argues the ALJ failed to consider that as a result of her severe
14
     overactive bladder and chronic interstitial cystitis (IC) that she must use the
15
     restroom every 30-60 minutes for 10-15 minutes at a time. The ALJ found
16
     Plaintiff’s IC to be a severe impairment but did not include an express bathroom
17
     limitation in the RFC. The vocational expert testified that each of the identified
18

19
     95   AR 716-30 (noting that two witnesses describe Plaintiff as always busy sewing
20
     and crocheting items to sell).
21
     96   See Carmickle, 533 F.3d at 1162-63 n.4.
22
     97   Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 31
     Case 4:20-cv-05093-EFS       ECF No. 17   filed 12/16/20   PageID.2288 Page 32 of 36




1    jobs (addresser, document preparer, and final assembler) would be in close
2    proximity to a restroom, and that an employee would typically be retained so long
3    as she was on task 80 percent of the day.98 As is discussed above, the ALJ
4    discounted Plaintiff’s reported bladder symptoms because her bladder symptoms
5    improved with treatment.99 Moreover, the ALJ generally found Plaintiff’s symptom
6    reports not credible because of her unnecessary use of emergency care, a treating
7    provider found that Plaintiff could perform work of a sedentary or light nature, and
8    Plaintiff’s reported symptoms were not fully supported by the objective medical
9    evidence. The ALJ’s findings are rational and supported by substantial evidence.
10   Plaintiff fails to establish the ALJ erred by not including additional bathroom
11   breaks in the RFC.
12
             2.       Other Impairments
13
             As discussed above, the ALJ reasonably included a frequent manipulation
14
     limitation, which sufficiently accounts for Plaintiff’s diagnosed seronegative RA.
15
     The ALJ also reasonably determined that Plaintiff did not have a severe cardiac
16
     impairment beyond pulmonary embolism. Plaintiff fails to establish that other
17
     RFC limitations were needed in order to sufficiently address her medically
18
     supported impairments and resulting functional limitations. On this record, there
19

20

21
     98   AR 67-68.
22
     99   AR 406 & 1520.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 32
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2289 Page 33 of 36




1    was no duty for the ALJ to further develop the record by obtaining a consultative
2    examination.
3    F.       Step Five: Plaintiff fails to establish error.
4              Plaintiff argues the ALJ’s step-five finding is erroneous because it was
5    based on unreliable and invalid information from the vocational expert (VE) about
6    the number of available jobs. At the hearing, the VE identified three jobs consistent
7    with the ALJ’s RFC and stated that his job-numbers estimates came from the Job
8    Browser Pro (JBP).100 Plaintiff argues that the JBP’s 2020 numbers for these jobs
9    do not match the VE’s 2019 testimony and that the JBP’s numbers indicate less
10   than a substantial number of addresser, document preparer, and final assembler
11   jobs in the national economy:
12
                                                             VE          JBP 2020
13            Addresser, DOT 209.587-010                 25,000 jobs      2,699 jobs
              Document preparer, DOT 249.587-018         64,000 jobs     19,073 jobs
14            Final assembler, DOT 713.687-018           24,000 jobs       27 jobs

15            At step five, the ALJ must identify specific jobs existing in substantial

16   numbers in the national economy that the claimant can perform despite her

17   identified limitations.101 An ALJ may solicit VE testimony as to the availability of

18

19

20
     100   AR 63-67.
21
     101   Johnson v. Shalala, 50 F.3d 1428, 1432 (9th Cir. 1995). See 20 C.F.R.
22
     § 416.920(g).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 33
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2290 Page 34 of 36




1    jobs in the national economy.102 The ALJ’s decision regarding the number of jobs
2    must be supported by substantial evidence.103 A VE’s reliable testimony constitutes
3    substantial evidence.104
4             First, the Commissioner argues that Plaintiff waived any challenge to the
5    VE’s testimony as to the number of available addresser, document preparer, and
6    final assembler jobs because Plaintiff’s counsel did not challenge the methodology
7    used by the VE or the identified job numbers during the administrative hearing. At
8    the hearing, Plaintiff’s counsel asked the VE what the source of his job numbers
9    were, and the VE identified the JBP.105 Plaintiff’s counsel did not pursue any
10   additional questioning as to the VE’s identified job numbers nor presented any JBP
11   evidence or other job-source evidence. Following the administrative hearing,
12   Plaintiff did not apparently request permission to submit supplemental briefing or
13   interrogatories contrasting the VE’s job estimates with the JBP information or
14   present such as new evidence to the Appeals Council. As a result, Plaintiff cannot
15

16
     102   Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 2011); Bayliss v. Barnhart, 427
17
     F.3d 1211, 1218 (9th Cir. 2005).
18
     103Farias   v. Colvin, 519 Fed. App’x 439, 440 (9th Cir. 2013) (unpublished). See Hill,
19
     698 F.3d at 1158.
20
     104   Bayliss, 427 F.3d at 1218; Thomas v. Barnhart, 278 F.3d 947, 960 (9th Cir.
21
     2002).
22
     105   AR 67.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 34
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20    PageID.2291 Page 35 of 36




1    pursue this jobs-number challenge. As the Ninth Circuit emphasized in Shaibi v.
2    Berryhill, the ALJ (or the Appeals Council) is “better positioned to weigh
3    conflicting evidence than a reviewing court.”106 The ALJ’s better positioning is
4    highlighted here as Plaintiff now on appeal presents the Court with 2020 JBP
5    information. However, the VE presumably did not rely on 2020 JBP information
6    when he testified in January 2019.
7             Even if Plaintiff’s 2020 JBP information is considered by the Court, there
8    are 2,699 addresser jobs and 19,073 document preparer jobs identified nationwide.
9    The Ninth Circuit has not established a “bright-line rule for what constitutes a
10   ‘significant number’ of jobs.”107 Yet, the Ninth Circuit has held that the availability
11   of 25,000 national jobs constitutes a significant number of jobs, albeit it was a
12   “close call.”108 In comparison, the Ninth Circuit held that the availability of 1,680
13   national jobs did not constitute a significant number of jobs.109 Here, using the
14   2020 JBP data, the combined national total of addresser and document preparer
15

16
     106   883 F.3d 1102, 1109 (9th Cir. 2017) (“When a claimant fails entirely to challenge
17
     a vocational expert’s job numbers during administrative proceedings before the
18
     agency, the claimant forfeits such a challenge on appeal, at least when that
19
     claimant is represented by counsel.”).
20
     107   Beltran v. Astrue, 700 F.3d 386, 389 (9th Cir. 2012).
21
     108   Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 528-29 (9th Cir. 2014).
22
     109   Beltran, 700 F.3d at 390.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 35
     Case 4:20-cv-05093-EFS        ECF No. 17    filed 12/16/20   PageID.2292 Page 36 of 36




1    jobs is 21,772.110 The Court finds this number sufficiently close to the 25,000
2    national jobs considered as a significant number of jobs by the Ninth Circuit in
3    Gutierrez v. Commissioner of Social Security.111 Accordingly, even if Plaintiff’s
4    waived challenge is considered, it is unavailing.
5                                       V.      Conclusion
6             Accordingly, IT IS HEREBY ORDERED:
7             1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
8             2.     The Commissioner’s Motion for Summary Judgment, ECF No. 15, is
9                    GRANTED.
10            3.     The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
11            4.     The case shall be CLOSED.
12            IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
13   provide copies to all counsel.
14            DATED this 16th day of December 2020.
15
                                                 _____________
16                                      EDWARD F. SHEA
                                Senior United States District Judge
17

18

19
     110   The Court elects not to consider the 27 final assembler jobs in this assessment.
20
     111   740 F.3d 519, 528 (9th Cir. 2014) (citing Johnson v. Chater, 108 F.3d 178, 180
21
     (8th Cir. 1997) (determining 10,000 jobs to constitute work that exists in
22
     significant numbers)).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 36
